Citation Nr: 1009989	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  09-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
March 1953.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2008 rating decision of the 
Tiger Team Special Processing Unit at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought on appeal.

The RO in Detroit, Michigan, has jurisdiction of the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's DD214 reflects that he was separated due to 
medical disqualification for a disability existing prior to 
entry on active duty and not aggravated by military service.  
The DD 214 does not identify the disability.  A July 2008 VA 
Form 3101 reflects that the Veteran's service treatment 
records were likely destroyed in a fire.  When the Veteran's 
medical records are lost, the Board has a heightened duty to 
assist the claimant in developing the claim.  Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  

The Veteran denies having had any right knee injury prior to 
active duty.  Rather, he contends that he has a right knee 
disability due to an incident during active duty when he 
injured his right knee because a tank hatch was not closed 
properly.  He contends that he was treated at the 45th Medic 
Hospital in November 1952, where he was a patient for 11/2 to 2 
months before being told he was to be discharged from active 
duty.  He relates that his knee was treated surgically by a 
private physician (Dr. Stryker) shortly after service at 
Borgess Medical Center . 

The Board notes that VA's attempt to obtain private medical 
records of this surgery were unsuccessful, as Borgess Medical 
Center's records do not go back to 1953.  The Board observes 
that a June 1989 private medical record reflects that the 
Veteran reported having had right knee surgery 30 years 
earlier by a Dr. Stryker.  As the Veteran reported this 
surgery for purposes of seeking treatment, many years before 
the current claim, the Board finds that it corroborates his 
general testimony in support of his claim.  

After a January 2010 hearing before the undersigned Veterans 
Law Judge, the Veteran submitted statements from a friend, 
siblings and a past employer that prior to his entrance they 
knew him to be physically fit, active, and without knee 
disability.  They stated that when he returned home after 
active duty he was on crutches.  

An August 2008 VA Form 3101 reflects that VA sought 
sick/morning reports pertaining to a right knee injury for 
the Veteran's entire period of active duty, as well as 
November 1953 records from the 45th Medic Hospital pertaining 
to a right knee injury.  However, the record does not include 
any response.  In light of the foregoing, the Board finds 
that an additional request for these records should be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Using all indicated sources, obtain 
copies of all sick/morning reports 
pertaining to a right knee injury for 
the Veteran's entire period of active 
duty, as well as November 1953 records 
from the 45th Medic Hospital at Fort 
Knox, Kentucky, pertaining to a right 
knee injury.  

2.  Then, if any inservice complaints, 
symptoms, findings or diagnoses are 
shown, undertake any additional 
indicated development, to include a VA 
examination if necessary.

3.  Then, readjudicate the issue on 
appeal.  If the decision is adverse to 
the Veteran, he should be provided a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



